? Wblique Démocr atique du Congo
/

| Ministère des Affaires Foncières

Premier feuillet

l Direction des Titres Immobiliers ee à “rientalo.-
| Circonscription Foncière de Tshopo Ki | 4 - | rss
Division d& Titres Immobiliers, PStrict _——
_ Commune de : XXXXxxxxvvy
ISANGT. Territoire : Lghunaee
Lotissement : Wenre V,…
Usage : Agricole.-

CONTRAT D'EMPHYTEOSE
NODB/EfTsHo:1 € 9 DU © & [4A1$045.-

TERME DU BAIL DE VINGT-CINQ (25) ANS

ENTRE :
1°) La République Démocratique du Congo représentée par le Gouverneur de Frovince----
agissant en vertu des pouvoirs qui lui sont conférés par l'Article 183 alinéa_4 de la Loi.
n° 73-021 du 20 juillet 1973 et par l'Article 14 sub. de l'Ordonnance n° 74-148 du LL 2
juillet 1974, ci-après dénommée "LA REPUBLIQUE", de première part ; un mn come me mue

ET!
2°) La Société PLANTATIONS ET HUILERIES DU CONGO S.A, immatriculée au----- Fe
numéro CD/ZIN/HCCM/44-B-5579, Jéentification Nationale A07 1481, ayant gon-
; siège social su nunéro 1 de l'Avenue Nzongo-Lutete dans la Commune ds la-+

Gombe à Kinshasa, représentée par Son Directeur Général, Mongieur=---..
Ze LUYINDULA on demi ei center nb ot tan D LE RE cree rl ee = dtrr in oet

= CR ogg npey ON de CES
, — dia james en te le ove trs ER ‘Of Cu 008 A UE ADAE nr
” 7 D Pb CPR Ce Le Ph PPT ME Me LR, 2,2
a - ER 9 COR ON D CP 0 ee Rp ON EE PR on mn
RS OL RE ET LE |
“_ us 00 0e ere COR ER AR tee CTÈ (ee ln CT RS
LE LE NL RE TS 1 TS LL LL mr.
a 2 4

SE 2
ve rh D cp (es CR nf) er D ED re RS OP

PE OURS me. M OUPS OM Oe PAE POD PO OP PE DU 0 PS Us OR CUT PTS POTTER OUPS PT AU) PUS OUR rl de. CE ..

me O0 PE PS EP ESP MD ND CUS ED GS MDP CUT

Cisaprès dénommé "L'EMPHYTEOTE", de seconde part,
IL À ETE CONVENU CE QUI SUIT :

Article 1 : La République concède au soussigné de seconde part, qui accepte un nat
d'emphytéose sur une parcelle de terre destinée à usage agricole, élevage, d me
superficie de __- A82°- ha *7 ares 90 Ca | 09 — 2,
située dans le Commume de Territoire âe_Ta*umæortant le numéra 8 -R He.
duplan-cadastral et dont les limites sont représentées sous un liseré vert au
croquis dressé à l'échelle de 1 à 25,0004ème.

Article 2 : Le présent contrat est conclu pour un terme de 25 ans prenant cours le 24/44 (2015.
a l'expiration duquel il sera renouvelé pour une durée égale pour autant que le
terrain ait-été mis en valeur et maintenu conformément aux obligations
contractuelles et réglementaires de l'emphytéose ; si
La redevance annuelle fixée conformément au tarif en vigueur et aux conditions
suivantes :

Hôtel des Monnaies
Prix de référence du terrain Deuxième feuillet
Redevance annuelle

1% année 20 % soit: FC 16.926, 00
2°" année 30 % soit: FC 25389 00
3ème année 40 % soit: FO 33.852,00
4e année 45 % soit : FC 38.083,50
5° année 50 % soit : FC 42.315,00

Cette redevance et taxes rémunératoires sont payables annuellement et par anticipation le
premier janvier de chaque année chez le Comptable des Titres Immobiliers de Tshopo 1l.-

Article 3 : L'Emphytéote est tenu d'occuper le terrain concédé dans les six mois et d'en
commencer la mise en valeur dans les dix-huit mois de la conclusion du présent
Contrat. l'Occupant est tenu de poursuivre de façon ininterrompue et de maintenir
la mise en valeur conformément à la destination du terrain.

Seront considérées comme mise en valeur :

a) Les terres sur six dixièmes au moins de leur surface par des cultures
alimentaires, maraîchères ou fourragères.

b) Les terres couvertes sur six dixièmes au moins de leur surface par les
plantations d'arbres fruitiers ou des palmiers, comprenant au moins 100 plantes
à l'Hectare, les bananiers et les papayers devant être considérés comme des
plantes intercalaires n'occupant le sol que temporairement et n'entreront pas en
ligne de compte lors du dénombrement des arbres fruitiers.

c)“Les terres couvertes sur dix dixièmes au moins de leur surface par des
plantations d'arbres de boisement à raison d'au moins 100 arbres l'Hectare, et
pour les enrichissements de forêts et d'au moins 1.000 arbres par Hectare de
boisement en terrain découvert.

Pour les autres arbres et arbustes, la densité minimum sera déterminée de
commun accord avec l'Occupant et le Service de l'Agronomie.

a) Les pâturages créés par l'Occupant et les pâturages naturels ayant subi une
amélioration-à effet permanent et approprié à l'élevage à caractère intensif ;
c'est à dire drainés ou irrigués si nécessaire et protégés contre l'érosion sur
lesquels seront entretenus des bestiaux à l'élevage ou à l'engrain dont le nombre
minimum. sera fixé par le Service Vétérinaire en tenant compte des espèces, des
possibilités du sol et des conditions climatologiques.

b}.Les-terres-sur lesquelles il! aura été fait sur six dixièmes au moins de leur
surface par des-constructions et installations nécessaires à l'entreprise et
notamment sur place en vue de la surveillance. Les poulaillers, les porcheries,
abris, -étables, dipping-tancks destinés au bétail, garage pour les véhicules,
magasins de stockage.

c) La mise en valeur doit être rationnelle et effectuée suivant les règles de la
technique moderne.

0085418

Troisième et dernier feuillet

d) Les cultures sur le sol en déclivité seront éta

| blies parallèlement aux courbes de
| niveau et toutes les mesures Contre érosion se

ront prises.

| e) La mise en valeur des terres ayant une inclinaison de 30

j % est interdite de
meme que le boisement dans un rayon de 75 m de source.

f) Les conditions de mise en valeur stipulées ci-dessus

joueront séparément ou
Simultanément pour toute surface.

Anticle 4 : L'Emphytéote aura la faculté de se libérer des charges de son droit par le
délaissement des fonds aux conditions et selon les modalités prescrites par les

mesures d'exécution de la Loi n° 73-021 du 20 juillet 1973 et de ses mesures
d'exécution.

Article 5 : L'Emphytéote ne peut changer la destination du terrain concédé sans
l'autorisation expresse, écrite et préalable de l'autorité qui a concédé le droit.

Article 6 : Il appartiendra à l'Emphytéote de faire toute diligence auprès des Autorités

| compétentes en vue d'obtenir en temps utile, l'autorisation de bâtir et la
permission des travaux requise en vertu de la législation sur l'Urbanisme et sur les
Circonscriptions Urbaines.

Article 7 ; Pour tout ce qui ne résulte pas des dispositions reprise ci-dessus, le présent
contrat est régi par les dispositions de la Loi n° 73-021 du 20 juillet 1973 portant
régime général des biens, régime foncier et immobilier et régime des süûretés,
spécialement en ses articles 61 à 79, 14 et 145 et 148 à 152, ainsi que ses
mesures d'exécution.

Article 8 : (Clause spéciale)

Article 9 P'inexécution ou la violation d'une des conditions reprises ci-dessus entraînera la
résiliation de plein droit du droit concédé.

Article 10: Pour tout ce qui concerne l'exécution du présent contrat, les parties déclarent

élire domicile, "LA REPUBLIQUE" dans les bureaux : de la Division à ISANGI.-
"L'EMPHYTEOTE" dans les bureaux de la Commune.de :Territoire de Yahuma--
Parcellen° Section Hurale SixCent Quarante-deuxe— (1)

ht en double € pédition à. Tsanei.-— Eur le (2224 Î {A /20 12.

M
PUR"

CA

, & +
è
+

#,

La République
LA SOCIETÉ PHC S.A.— | LE GOUVERNEUR BE PROVINCE. -
Redevance et taxes rémunératoires

pour un montant total de FC.,1653.7t4y 00. 1
Le payées suivant quittance N° Lo 6745 du 27/40 {807

A Aa» — lee# | AA /2045-- =. FA Re
Le Comptable | Ja
(1) Numéro cadastral en toutes lettres

0085418

SECTION BR

TERRI TOIRE: YAHUMA. DA
Pour 2e Certificat.
” ù PARCELLE :fRg £y2

; SERVICE DECADAST REF

